By the Court,

DixoN, C. J.
It appears that the lot in controversy was vacant at tbe time of tbe execution and recording of tbe first tax deed, and that it was not in fact occupied for any purpose until the defendant entered, in the summer of 1857, and built tbe bouse in wbicb be subsequently resided. No objection is taken to tbe form of the deed, and upon tbe authority of Knox v. Cleveland, 13 Wis., 245, and Dean v. Early, 15 Wis., 100, the statutory bar was complete at the expiration of three years from tbe time of tbe recording, and this action cannot be maintained. Tbe same remarks apply to tbe second tax deed.
The objection that there was no preliminary proof of tbe regularity of tbe proceedings in assessing and levying the taxes &c., is answered by Stewart v. McSweeney, 14 Wis., 468. The deeds are themselves prima facie evidence of regularity, and, *177coupled witb tbe limitation of the statute, out off all investigation of those questions.
The further objection, that the statute is not sufficiently pleaded, is met by Howell v. Howell, 15 Wis., 55. The facts showing the defendant to be within its protection are specifically stated in the answer.
Judgment affirmed.